Citation Nr: 0532941	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1994 rating decision of the St. Petersburg, 
Florida RO, which denied a compensable rating for rheumatoid 
arthritis.  This case also comes to the Board on appeal of a 
July 1999 rating decision of the Montgomery, Alabama RO, 
which denied entitlement to a TDIU.  

In October 1997 and July 2003, the Board remanded this case 
to the RO for additional development.  

It is noted that the veteran has appeared and testified at 
two hearings - one in July 1997 and the other in December 
2002.  A Veterans Law Judge, who has since left the Board, 
conducted the first one in Washington, DC.  The veteran was 
then afforded another hearing, and that second hearing was 
conducted at the Montgomery RO by the undersigned.  
Transcripts of both hearings have been associated with the 
claims file.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The service-connected rheumatoid arthritis is manifested 
by complaints of pain in multiple joints; clinical findings 
do not demonstrate either an active rheumatoid arthritic 
process or any distinguishable residual thereof.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected rheumatoid arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Code 5002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, with regard to the arthritis claim, VCAA 
notice was sent to the veteran following the initial RO 
decision, which was many years prior to the enactment of the 
VCAA.  In any case, the notice was sent prior to 
certification and transfer of the case to the Board in 
September 2005, and, as explained herein below, complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in January 2004, the 
RO advised him of what was required to prevail on his claim 
for an increased rating, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in rating 
decisions in March 1994 and September 1994, statement of the 
case issued to him in February 1995, and a supplemental 
statements of the case issued to him in May 2002 and July 
2005.  See 38 U.S.C.A. §§ 5102, 5103.  In these documents the 
RO informed the veteran of the reasons for which his claim 
was denied and the evidence it had considered in denying the 
claim, to include the diagnostic criteria pertinent to the 
evaluation of arthritis.  In the July 2005 supplemental 
statement of the case, the RO advised the veteran of the 
legal criteria governing entitlement to the benefits sought 
on appeal, to include reference to 38 C.F.R. § 3.159 and the 
United States Codes cites relevant to the VCAA.  Further, the 
statement of the case and supplemental statements of the 
case, as well as personal hearings in July 1997 and December 
2002, provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  Thus, through the documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected 
arthritis.  He was afforded the opportunity to testify at two 
personal hearings, one of which was conducted by the 
undersigned, in July 1997 and December 2002.  The veteran has 
indicated that medical records in support of his claims may 
be obtained from the VA, and he has submitted a signed 
release for VA to obtain private records on his behalf.  The 
RO subsequently obtained both VA and private records for 
association with the claims folder.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA medical examinations in March 1994, February 
2002, and May 2005, specifically to evaluate the current 
nature and severity of his service-connected arthritis.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected arthritis is currently rated 
as 0 percent disabling, or noncompensable, under 38 C.F.R. § 
4.71a, Diagnostic Code 5002, for rheumatoid arthritis.  It is 
noted that the veteran's current rating has been in effect 
since July 1957, and thus it is protected and not subject to 
reduction.  See 38 C.F.R. § 3.951(b) (2005).

Under Code 5002, a 20 percent rating is warranted for 
rheumatoid arthritis as active process when there are one or 
two exacerbations in a year in a well-established diagnosis.  
A 40 percent rating is contemplated for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent rating is assigned where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.

Code 5002 further provides that chronic residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
should be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Code 5002 states that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Instead, the higher 
evaluation should be assigned.

The pertinent medical evidence in the file consists of VA 
examinations conducted in March 1994, February 2002, and May 
2005; VA outpatient records; and private treatment reports.  
The RO has also obtained a copy of a July 1991 decision of 
the Social Security Administration awarding disability 
benefits, along with the medical records supporting the 
award.  After careful review, the Board finds that the record 
does not demonstrate the requisite objective manifestations 
for an increased disability rating for rheumatoid arthritis 
under the applicable evaluation criteria.

For the duration of the appeal period, there is no objective 
clinical findings that the veteran has active rheumatoid 
arthritis.  Further, the medical evidence of record also does 
not show that the veteran has residuals of rheumatoid 
arthritis.  In fact, the VA examiner in May 2005 concluded 
that the veteran never had established rheumatoid arthritis 
while on active duty, although such a diagnosis was 
entertained while in the service and was the basis for the 
establishment of service connection by the RO in an October 
1957 rating decision.  The medical records do demonstrate 
that the veteran has significant orthopedic impairments, 
which have been diagnosed as degenerative joint disease 
and/or chronic pain in multiple joints, to include the 
cervical spine, lumbosacral spine, left shoulder, hip, knees, 
hands, and wrists.  X-rays taken at the time of the February 
2002 VA examination were normal in relation to the left hip, 
low back, and knees, while X-rays showed abnormalities with 
regard to the shoulder (due to gunshot wound residuals), 
cervical spine (due to cervical fusion with spondylosis), 
hands (minimal osteoarthritic changes), and wrists (narrowing 
of the joints).  Nonetheless, the VA examiner in February 
2002 (as well as the VA examiner in March 1994) stated that 
there was no evidence of rheumatoid arthritis on the 
examination.  The VA examiner on the most recent examination 
in May 2005 repeated such finding.  

At the time of the VA examination in May 2005, the examiner 
reviewed thoroughly the veteran's service medical records, 
citing to pertinent medical data, and his post-service 
medical records.  He found that none of the features of the 
veteran's illnesses during service met the criteria 
established by the American Rheumatism Association for the 
diagnosis of either acute rheumatic fever or rheumatoid 
arthritis.  He noted that while the veteran did have 
"migrating arthritis," which is more suggestive of 
rheumatic fever, with one-time involvement of a left finger, 
a painful wrist, a painful and swollen right knee, it was 
never clearly established in service to be a joint effusion, 
and X-rays of these joints in service were always reported as 
negative.  That is, the veteran was not found to have 
symmetrical inflammatory joint disease during service, which 
was characteristic of rheumatoid arthritis.  The examiner 
reviewed the treatment records referable to multiple joint 
pains following service, conducted a comprehensive physical 
examination, and ordered laboratory studies.  The examiner 
opined that the veteran did not have any signs of active 
rheumatoid arthritis.  Moreover, he found that the only areas 
of notable disability, as manifested by limitation of motion 
and other symptoms such as muscle atrophy, were in relation 
to the right shoulder (which was attributed to a nonservice-
connected gunshot injury) and the cervical and lumbar spine 
(which was attributable to cervical fusion and degenerative 
joint disease, respectively).  The examiner opined that the 
veteran did not presently have joint disease of the 
rheumatoid type.  

The findings of the May 2005 VA examiner are consistent with 
those of the March 1994 VA examiner.  The latter mused that 
if in fact the veteran ever did have rheumatoid arthritis in 
service, the history extended to almost 40 years and the 
natural course of that disease is one that would leave an 
individual with some degree of distinct joint deformities at 
this point in the natural progression of the disease.  
However, neither the 1994 examiner nor the 2005 examiner 
clinically identified any distinct joint deformities that 
would be the hallmark of a longstanding rheumatoid arthritic 
process.  The Board also acknowledges the opinions of a fee-
basis VA examiner in September 1992.  That examiner, too, 
found no physical or chemical evidence of rheumatoid 
arthritis or a connective tissue disease.  However, the 
examiner further stated that the veteran had generalized 
arthralgia and myalgia compatible with fibromyalgia.  The May 
2005 VA examiner explored this and concluded that his 
detailed examination of the veteran and the medical record 
revealed that the veteran did not fulfill any of the criteria 
for the diagnosis of fibromyalgia, fibrositis, fibromyalgia 
syndrome, or myofascial pain syndrome.   

In view of the absence of active rheumatoid arthritis or any 
distinguishable residual thereof such as limitation of 
motion, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for rheumatoid arthritis.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable rating for rheumatoid arthritis is denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU.  
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  In determining whether there is one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

In accordance with the directives of the most recent remand 
of this case to the RO in July 2003, the veteran was afforded 
VA examinations to assess the severity of his three service-
connected disabilities (schizophrenic reaction, paranoid 
type; chronic bronchitis with mild small airways obstruction; 
and arthritis).  As a result of the findings on those 
examinations, the RO granted a 50 percent rating for the 
mental disability and a 10 percent rating for the respiratory 
disability.  The RO continued its denial of a TDIU.  In a 
preliminary review of the record, the Board notes that the VA 
examiners did not furnish opinions with regard to the impact 
of the veteran's service-connected disability upon his 
employability.  

As part of the remand, in addition to the VA examinations, 
the RO was directed to conduct a social and industrial survey 
for the express purpose of determining the veteran's 
employability status in view of his service-connected 
disabilities.  This action was not completed.  Thus, further 
development is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  

The Board is aware of and regrets the fact that the issue on 
appeal has been pending for a prolonged period of time.  
However, in the interests of according the veteran full due 
process and assistance in substantiating his claim, the case 
is REMANDED to the RO for the following:

1.  The RO should provide the veteran a 
VA social and industrial survey to 
determine his employability status in 
light of disability due to service-
connected disabilities.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to a TDIU, based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


